Citation Nr: 0919185	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  94-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as secondary to service-connected residuals of an 
injury of the cervical spine.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to an increased evaluation for bilateral 
plantar callosities, currently rated 10 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a right sternoclavicular strain, currently rated 20 
percent disabling.

5.  Entitlement to an increased evaluation for the residuals 
of an injury of the cervical spine, currently rated 20 
percent disabling.

6.  Entitlement to an increased evaluation for duodenitis, 
currently rated 10 percent disabling.

7.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disabilities.

8.  Entitlement to an effective date prior to July 26, 1999, 
for a 20 percent rating for residuals of a right 
sternoclavicular strain.

9.  Entitlement to an effective date prior to October 29, 
1998, for a 20 percent rating for residuals of an injury of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana (see claims file Volume 
1).

In February 2005, the Board remanded the case for development 
(see claims file Volume 4).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In December 2008, the Veteran requested a hearing before a 
Veterans Law Judge at the New Orleans Regional Office (see 
claims file Volume VI).  The case is, therefore, remanded to 
the RO for the following action:

The Veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2008).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


